Action to recover damages for wrongful death of plaintiff’s decedent as a consequence of defendant’s automobile striking and Mlling the decedent while he was crossing at an intersection of two streets in Queens county. Judgment for plaintiff unanimously affirmed, with costs. Order denying motion of defendant for a new trial on the ground of newly-discovered evidence unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.